IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 204 MAL 2017
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
            v.                             :
                                           :
                                           :
JORGE LUIS ARROYO-O'NEILL,                 :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 4th day of October, 2017, the Petition for Allowance of Appeal is

DENIED, and counsel’s Application to Withdraw as Counsel is DISMISS as moot.